DETAILED ACTION
Examiner Comment
This non-final rejection supersedes the non-final rejection mailed 10/22/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendments
The Preliminary Amendment filed on 10/08/19 is hereby acknowledged.  The Preliminary Amendment filed on 10/08/19 canceled claims 1-19 and added new claims 20-37.
Information Disclosure Statement
The information disclosure statement filed 01/09/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance of the “Germany Official Design Gazette Volume No. 21”, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of U.S. Patent No. US 10,092,077. Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 20 of the instant application recites “a handle of resilient material”, which is analogous with the cartridge of resilient material of claims 1, 7, and 13 of U.S. Patent 10,092,077.  Claim 20 of the instant application recites “a chamber” which is analogous with “a reservoir” of claims 1, 7, and 13 of U.S. Patent 10,092,077.
Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4, respectively, of U.S. Patent No. 10,092,077 and claims 7-9, respectively of U.S. Patent No. 10,092,077.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,092,077.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,092,077.
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,092,077. 
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,092,077. 
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,092,077.  Claim 6 of U.S. Patent No. 10,092,077 recites that the applicator head is removably coupleable to the distal end of 
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,092,077. 
Claims 28-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11, respectively, of U.S. Patent No. 10,092,077.
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,092,077.  Claim 12 of U.S. Patent 10,092,077 recites that the applicator head is removably coupleable to the distal end of the handle and claim 7 of U.S. 10,092,077 recites that the handle is removably coupled to the distal end of the cartridge, thus, the applicator head is removably coupled to the cartridge via the handle, wherein the cartridge of claims 7 and 12 of U.S. Patent No. 10,092,077 is analogous to the handle of the instant application.
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,092,077. 
Claim 34 is rejected on the ground on nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,092,077.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of U.S. Patent does not explicitly recite that the flow control member is a one-way valve; however, providing a one-way valve as a flow control member would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since 
Claims 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,092,077.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/484289, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed application does not provide support for the following: 
“a handle of resilient material”, rather, there is no mention of the handle being resilient; 

“wherein the handle has a concave contoured top surface configured to receive a user’s finger thereon and a convex contoured bottom surface configured to receive one or more user’s fingers thereon while holding the handle”; rather, the handle is substantially cylindrical and is shaped like a pen or marker (refer to Paragraph [0012] and Figures 1-7 of the provisional application); 
“wherein the handle has a maximum width that is greater than a maximum width of the applicator head”, rather, the handle appears to be substantially cylindrical (refer to Figures 1-7 of Applicant’s Provisional Specification) and the applicator head appears to mate with the substantially cylindrical handle at a point where the applicator head and the cylindrical handle appear to have the same outer diameter.   
“the cartridge has a maximum width that is greater than a maximum width of the handle”, rather the cartridge is illustrated as being smaller than the handle/body since it must fit within the handle/body (refer to Figures 1-2, 5-6 of the provisional application); 
“wherein the concave contoured top surface and convex contoured bottom surface of the handle tapers toward the distal end of the handle”, rather the handle/body appears to be substantially cylindrical and to have a constant cross-section along its length (refer to Figures 1-7 of the provisional application).  

Applicant’s claim for the benefit of prior-filed application, PCT/US18/26818, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Accordingly, the effective filing date for claims 20-37 is 04/10/2018.
Claim Objections
Claim 31 is objected to because of the following informalities: line 2 recites “convex countered bottom surface”; “countered” is an apparent typo and should be rephrased as “contoured”.  Appropriate correction is required.
Claim 36 is objected to because of the following informalities: line 1 recites “the applicator implement”.  It is suggested to rephrase the aforementioned portion of line 1 as “the one or more applicator implements” in order to agree with the language of claim 33.
Claim 37 is objected to because of the following informalities: lines 3-4 recites “each of the plurality of replaceable applicator heads chosen from a group consisting of a brush…”.  It is suggested to rephrase the aforementioned portion of lines 3-4 as “each of the plurality of implements are chosen from a group consisting of a brush…”, since the implement is the structure of the applicator head that is a brush, etc. and not the applicator head, as defined by Applicant’s specification (refer at least to Paragraphs [0028-0029]).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 20-37 require the device for applying or removing nail polish or nail art on a finger or toe to comprise a “handle of resilient material”; however, Applicant’s specification does not provide support for the handle, 40, to be made of a resilient material.  The only mention of resilient material is with respect to the cartridge, 10 (refer to Applicant’s Specification Paragraphs [0006-0008]).  Thus, the limitation of a handle being made of a resilient material is not supported by the disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 37, lines 1-3 recite “the one or more applicator implements comprise a plurality applicator heads”, which is unclear.  It is unclear if the limitation intends to recite that each applicator implement comprises multiple applicator heads, or if the device as a whole comprises multiple applicator heads.  For purposes of substantive examination, the aforementioned limitation will be interpreted as meaning that the device comprises a plurality of applicator heads and that each applicator head comprises a single applicator implement, that the applicator head is positioned at a proximal end of the applicator implement and that the applicator implement is chosen from a group consisting of a brush, a sponge, a pen tip, a stamper tip, a striper tip, and a dotter tip.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 20-23 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US2015/0110542).
Regarding claim 20, Lee discloses a device (refer to Figures 1-10) for applying or removing nail polish or nail art on a finger or toe nail, comprising: 
a handle (10) of resilient material (“flexible nylon”, refer to Paragraph [0020]) having a chamber therein (the interior of handle, 10, is hollow, thereby defining a chamber; best shown in Figure 10) configured to receive a volume of liquid chosen from a group consisting of nail polish or nail polish remover (70, refer to Paragraph [0002]); and 
an applicator head (20, 50) attached to a distal end of the handle (best shown in Figure 1) and having an applicator implement (47) at a distal end of the applicator head (best shown in Figure 1), the applicator head having a flow path that extends through the applicator head to the applicator implement and is in fluid communication with the volume of liquid so that the liquid flows through the applicator head to the applicator implement (refer to cropped and annotated Figure 3, below), 
wherein selective actuation of the handle by a user allows the liquid to flow out from the handle and through the applicator head to the applicator implement for application of the liquid by the user to the finger or toe nail (refer to Paragraphs [0046-0047]).

    PNG
    media_image1.png
    474
    464
    media_image1.png
    Greyscale

Regarding claim 21, Lee discloses the device of claim 20, as applied above, and further comprising a valve (30) that selectively allows flow of the liquid through the applicator head to the applicator implement (refer to Paragraph [0041]).
Regarding claim 22, Lee discloses the device of claim 20, as applied above, wherein selective actuation of the handle comprises squeezing of the handle (refer to Paragraph [0046]).
Regarding claim 23, Lee discloses the device of claim 20, wherein the applicator implement is chosen from a group consisting of a brush, a sponge, a pen tip, a stamper tip, a striper tip, and a dotter tip (brush, 47).
Regarding claim 25, Lee discloses the device of claim 20, the handle has a maximum width that is greater than a maximum width of the applicator head (refer to annotated Figure 3, below). 

    PNG
    media_image2.png
    667
    539
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Dockery (US2014/0133895).
Regarding claim 24, Lee discloses the device of claim 20, as applied above.  Lee does not disclose wherein the handle has a concave contoured top surface configured to 

    PNG
    media_image3.png
    323
    831
    media_image3.png
    Greyscale

Regarding claim 26, Lee discloses the device of claim 20, as applied above.  Lee does not explicitly disclose wherein the applicator head is removably coupleable to the handle.  Dockery discloses a similar device for applying a fluid to a user’s nails (Figures 1-9; refer to Paragraphs [0024, 0027]), having a handle (10A) with a chamber therein (interior of handle, 10A, as best shown in Figure 3), a flow control member (32) disposed at a distal end (right end, refer to Figures 1-9) of the handle, and an applicator head (16, 16A, 16B, 16C) removably coupleable to the distal end of the handle (refer to Paragraph [0034]) so as to permit a user to remove and replace a first applicator head with an applicator head of a different configuration.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s device for applying or removing nail polish or nail art of the such that the applicator is removably coupled to the handle, as taught by Dockery, since such a modification provides the advantage of permitting a user to attach different types of applicators to the handle.
Regarding claim 27, Lee discloses a device (refer to Figures 1-10) for applying or removing nail polish or nail art on a finger or toe nail, comprising:-3-Application No.: UnknownFiling Date:Herewith 
a handle (10) of resilient material (“flexible nylon”, refer to Paragraph [0020]) having a chamber therein (the interior of handle, 10, is hollow, thereby defining a 
an applicator implement (47) operatively coupled to a distal end of the handle (top end of handle, best shown in Figure 1) and having a flow path (interiors of 10 and 20, and 41, 42, refer to Figure 3) that extends from the volume of liquid positioned in the chamber to the applicator implement so that the liquid flows from the volume of liquid positioned in the chamber to the applicator implement (refer to Paragraph [0046]); 
a valve (30) that selectively allows flow of the liquid from the volume of liquid positioned in the chamber to the applicator implement (refer to Paragraph [0046]), 
wherein selective actuation of the handle by the user allows the liquid to flow out from the volume of liquid positioned in the chamber through the valve and through the applicator implement for application of the liquid by the user to the finger or toe nail (refer to Paragraph [0046]).
Lee does not disclose the handle having a concave contoured top surface configured to receive a user's finger thereon and a convex contoured bottom surface configured to receive a user's finger thereon.  Rather, Lee’s handle is substantially frustoconical in shape.  Dockery discloses a similar device for applying a fluid to a user’s nails (Figures 1-9; refer to Paragraphs [0024, 0027]), having a handle (10A) with a chamber therein (interior of handle, 10A, as best shown in Figure 3), an applicator implement (16, 16A, 16B, 16C) and a flow control member (32) disposed at a distal end of the handle, wherein the handle comprises a recess that defines a concavity, and an area adjacent the recess is convex, thereby providing a concave contoured top surface configured to receive a user’s finger thereon and a convex contoured bottom surface configured to 

    PNG
    media_image3.png
    323
    831
    media_image3.png
    Greyscale


Regarding claim 28, the combination of Lee and Dockery discloses the device of claim 27, as applied above.  Lee further discloses wherein selective actuation of the handle comprises squeezing of the cartridge (refer to Paragraph [0046]).
Regarding claim 29, the combination of Lee and Dockery discloses the device of claim 27, wherein the applicator implement is chosen from a group consisting of a brush, a sponge, a pen tip, a stamper tip, a striper tip, and a dotter tip.
Regarding claim 30, the combination of Lee and Dockery discloses the device of claim 27, as applied above.  Per the modification addressed in claim 27, the concave and convex portions of Dockery’s handle were incorporated into Lee’s handle wherein the handle has a substantially circular cross-section/outer perimeter.  Thus, the combination of Lee and Dockery provides the device of claim 27, wherein at least a portion of the handle has a circular outer perimeter.
Regarding claim 32, the combination of Lee and Dockery discloses the device of claim 27, as applied above.  Lee further discloses wherein the applicator implement is part of an applicator head (20, 40, 50).  The combination does not thus far disclose wherein the applicator head is removably coupleable to the distal end of the handle.  Dockery discloses an applicator head (16, 16A, 16B, 16C) that is removably coupleable to the distal end of the handle (refer to Paragraph [0034]) so as to permit a user to remove and replace a first applicator head with an applicator head of a different configuration.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of the combination of Lee and Dockery such that the applicator is removably coupled to the handle, as taught by Dockery, since such a modification provides the advantage of permitting a user to attach different types of applicators to the handle.
Regarding claim 33, Lee discloses a kit for applying or removing nail polish or nail art on a finger or toe nail, comprising: 
a handle (10) of resilient material (“flexible nylon”, refer to Paragraph [0020]) having a chamber (the interior of handle, 10, is hollow, thereby defining a chamber; best 
one or more applicator implements (Lee discloses one applicator implement, 47), each applicator implement operatively coupleable to a distal end of the handle (top end of handle, best shown in Figure 1) and having a flow path (interiors of 10 and 20, and 41, 42, refer additionally to Figure 3) that extends through the applicator implement and is in communication with the volume of liquid positioned in the chamber so that the liquid flows from the volume of liquid positioned in the chamber and to the applicator implement (refer to Paragraph [0046]), and wherein selective actuation of the handle by a user allows the liquid to flow out from the volume of liquid positioned in the chamber and to the applicator implement for application of the liquid by the user to the finger or toe nail (refer to Paragraph [0046]).
Lee does not disclose the handle having a contoured body with a concave contoured top surface configured to-4-Application No.: UnknownFiling Date:Herewith receive a user's finger thereon and a convex contoured bottom surface configured to receive a user's finger thereon.  Rather, Lee’s handle is substantially frustoconical in shape.  Dockery discloses a similar device for applying a fluid to a user’s nails (Figures 1-9; refer to Paragraphs [0024, 0027]), having a handle (10A) with a chamber therein (interior of handle, 10A, as best shown in Figure 3), an applicator implement (16, 16A, 16B, 16C) and a flow control member (32) disposed at a distal end of the handle, wherein the handle comprises a recess that defines a concavity, and an area adjacent the recess is convex, thereby providing a concave contoured top surface configured to receive a user’s finger thereon and a convex contoured bottom surface configured to receive one or more user’s fingers thereon 


    PNG
    media_image3.png
    323
    831
    media_image3.png
    Greyscale

Regarding claim 34, the combination of Lee and Dockery discloses the kit of claim 33, as applied above.  Lee further discloses wherein the flow control member is a one-way valve (refer to Lee Paragraphs [0040-0041, 0048]).
Regarding claim 35, the combination of Lee and Dockery discloses the kit of claim 33, as applied above.  Lee further discloses wherein the applicator implement is chosen 
Regarding claim 36, the combination of Lee and Dockery discloses the kit of claim 33, as applied above.  Lee further discloses wherein the applicator implement is part of an applicator head (40, 50).  The combination does not thus far disclose wherein the applicator head is removably coupleable to the distal end of the handle.  Dockery discloses an applicator head (16, 16A, 16B, 16C) removably coupleable to the distal end of the handle (refer to Paragraph [0034]) so as to permit a user to remove and replace a first applicator head with an applicator head of a different configuration.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of the combination of Lee and Dockery such that the applicator is removably coupled to the handle, as taught by Dockery, since such a modification provides the advantage of permitting a user to attach different types of applicators to the handle.
Regarding claim 37, the combination of Lee and Dockery discloses the kit of claim 36, as applied above.  The combination does not thus far disclose wherein the applicator head comprises a plurality of replaceable applicator heads removably coupleable to the distal end of the handle, each of the plurality of replaceable applicator heads chosen from a group consisting of a brush, a sponge, a pen tip, a stamper tip, a striper tip, and a dotter tip.  Dockery further discloses providing a plurality of applicator heads (refer to Dockery Paragraph [0034]) including brushes (refer to Paragraph [0032]) so that a user may replace an applicator head when it has become worn or to change to a different type of applicator head.  Therefore it would have been obvious to one of ordinary skill in .
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee and Dockery as applied to claim 27, above, and further in view of Geka (DE202010013587).
Regarding claim 31, the combination of Lee and Dockery discloses the device of claim 27, as applied above.  The combination does not disclose wherein the concave contoured top surface and convex contoured bottom surface of the handle tapers toward the distal end of the handle.  Rather, the handle, along with its concave contoured top surface and convex contoured bottom surface, tapers toward a proximal end of thereof.  Geka discloses a similar device (refer to Figures 1-7) for applying a cosmetic material, the device comprising a handle (1), the handle comprising a chamber therein (interior of handle, 1, is hollow, thereby defining a chamber, refer to Paragraph [0028]), the chamber containing a cosmetic material (refer to Paragraph [0055]), and an applicator implement (4) disposed at a distal end of the handle and configured to be in fluid communication with the cosmetic contained within the handle (refer to Paragraph [0055]).  Geka’s handle tapers toward a distal end (end proximate the applicator implement, 4) so as to provide a more ergonomic grasping means.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: refer to the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772